Sherburne, C. J.
This is an action of contract to recover for printing a book. Trial was by court, judgment was rendered for the plaintiff, and the cause comes here on defendant’s exceptions. *94After the findings of fact were filed the defendant filed exceptions to the findings as made and to the refusal to find as requested, and a request for further findings. Our cases upon the sufficiency of these exceptions have been recently reviewed in Little v. Loud, 112 Vt 299, 23 A2d 628, and in Cook v. Holden, 113 Vt 409, 411, 35 A2d 353.
The exception to the findings simply enumerates findings 5,10 and 11 and states that they are not founded upon the evidence as the same appeared on the trial. An examination of the transcript shows that finding 5 is .amply supported by the evidence and is consequently founded thereon. It is sufficient to say that finding 5, one of the findings included within the general exception to the three findings, is amply supported by the evidence and sound as against the ground stated in the exception, which consequently is without avail. Little v. Loud, supra.
The exception to the refusal to comply with the defendant’s requests for findings merely refers to his twenty-six requests and does not point out any reason why they should have been granted. An exception taken in this manner is too general to reserve any question for review. Cook v. Holden, supra. No exception was taken to the denial of the request for further findings or to the judgment.
We have disposed of all exceptions that have been briefed. Although unnecessary to pass upon the merits of the case we have carefully read the transcript and examined the exhibits, and are satisfied that the county court arrived at a fairly just result.

Judgment affirmed.